lO.

Case 3:18-cv-OlO74-K Document 53 Filed 12/10/18 Page 1 of 3 Page|D 1330

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ALTERNATIVE DISPUTE RESOLUTION SUMMARY

Style of case: Lexington Luminance LLC v. Service Lighting and Electrical Supplies, Inc.
Civil action number: 3:18-CV-1074-K
Nature of the suit: patent infringement
Method of ADR used: mediation
Date ADR Session was held: December 7, 2018
Outcome of ADR _(Select one):
l:| Paities did not use my services I:] S.ettled1 in part, as a result of` ADR

X Settled as a result of ADR l:l Parties were unable to reach a Settlement.

What was your TOTAL fee: $5,390.00
Duration of ADR: eight 181 hours (i.e., one day, two hours)

Please list persons in attendance (including party association, defendant, plaintiff).
Please provide the names, address and telephone number of counsel on the reverse of this
form.

Please see attached

Provider information:

Hon. Jeff Kaplan (Ret.)

840] North Central Expressway Suite 610

Dallas, Texas 75225
Teiephone: (214) 744-5267

/S/ Jeff`Kapfan December lO, 2018
Signature

Case 3:18-cV-01074-K Document 53 Filed 12/10/18 Page 2 of 3 Page|D 1331

Alternative Dispute Resolution Summarv
Contt'nuea'

 

Please provide the names, addresses and telephone numbers of eounsel:

Robert D. Katz

Katz PLLC

6060 North Central Expressway, Suite 560
Dallas, Texas 75206

Tel: (214) 865-8000

Counsel for Plaintiff

Davicl C. Radulescu
Radulescu LLP

350 Fifth Avenue, Suite 6910
New York, New York lOl 18
Tel: (646) 502-5950
Counsel for Defendant

Dr. Tien Wang, with Plaintiff
Kim Pedersen, with Defendant
Lan~y Wearden, with Dei`endant

Case 3:18-cV-01074-K Document 53 Filed 12/10/18 Page 3 of 3 Page|D 1332

CERTIFICATE OF SERVICE
I hereby certify that on this /[/` day of f t 'c.“ r'//`JJC rif , 2018, I electronically submitted
the foregoing document with the clerk of the court for the U.S. Distiict Coui't, Northern District

of Texas.

_ 11 t g LL / ( _(;,.,\7¢/`,-;/[ t.,"';.j'( it_/
Judy Stephen\j§ron, Case Manager

